NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

    JASWINDER SINGH,                             No. 17-70392

                     Petitioner,                 Agency No. A205-145-375

    v.

    WILLIAM P. BARR, Attorney General,           MEMORANDUM*

                     Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 10, 2020**
                               Seattle, Washington

Before: NGUYEN and BUMATAY, Circuit Judges, and SEEBORG,*** District
Judge.

      Petitioner Jaswinder Singh petitions for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing his appeal from the Immigration Judge’s (“IJ”)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Richard Seeborg, United States District Judge for the
Northern District of California, sitting by designation.
denial of his application for asylum, withholding of removal, and protection under

the Convention Against Torture (“CAT”). We review questions of law de novo

and factual findings for substantial evidence. Cui v. Mukasey, 538 F.3d 1289,

1290 (9th Cir. 2008). Because substantial evidence supports the BIA’s decision,

we deny the petition for review.

      Under the Immigration and Nationality Act (“INA”), the IJ may base an

adverse credibility determination on the consistency of the applicant’s account

with his own statements and other evidence or the inherent plausibility of the

applicant’s testimony. 8 U.S.C. § 1158(b)(1)(B)(iii). The IJ may consider “any

inaccuracies or falsehoods in [the applicant’s] statements . . . without regard to

whether [it] goes to the heart of the applicant’s claim.” Id. Because the IJ is in

“the best position to assess demeanor and other credibility cues,” Shrestha v.

Holder, 590 F.3d 1034, 1041 (9th Cir. 2010), “[o]nly the most extraordinary

circumstances will justify overturning an adverse credibility determination.” Silva-

Pereira v. Lynch, 827 F.3d 1176, 1185 (9th Cir. 2016) (simplified).

      Substantial evidence supports the adverse credibility finding. The agency

identified multiple inconsistencies in Singh’s testimony regarding a central aspect

of his claim: his alleged beating by rival party members. For example, in his

declaration and testimony under cross examination, Singh claimed there had been

another party member present during a beating, but in his testimony under direct


                                          2
examination, Singh did not mention another member.

       Singh’s testimony also conflicted with the documentary evidence. He

claimed that after the beating, he had remained unconscious for one day,

contradicting documentary evidence from the hospital stating he was unconscious

for two hours. Singh tried to explain this discrepancy by saying he was given

sleep-inducing medication after waking, but this also conflicted with hospital’s

record evidence.

       Moreover, the IJ found several aspects of Singh’s testimony evasive or

exaggerated. While Singh testified that he stopped members of the Congress Party

and another rival political party from selling drugs and buying votes, under

questioning, he claimed he had never actually seen anyone participating in these

activities.

       “[A]dministrative findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B) (emphasis added). Nothing in the record compels us to accept

Singh’s proffered explanations for the multiple inconsistencies in his testimony.

Under this “extremely deferential” standard of review, we decline to disturb the

agency’s adverse credibility finding. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

       Absent credible testimony, Singh cannot sustain his burden to demonstrate


                                         3
entitlement to asylum or withholding of removal. Nor may we reach Singh’s

request for relief under the CAT because Singh failed to exhaust this claim before

the BIA. Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      The petition for review is DENIED.




                                         4